Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 20, 2016

The Court of Appeals hereby passes the following order:

A16A1073. VERNON EARL BOYD v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Vernon Boyd filed a motion to set aside the dispossessory
judgment, which the magistrate court denied. Boyd appealed the magistrate court’s
decision to superior court. The superior court dismissed Boyd’s appeal and be filed
this direct appeal, seeking review before this Court. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Boyd did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/20/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.